     Case 1:16-cr-00130-DAD-BAM Document 70 Filed 10/02/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar #182732
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6
     ALFONSO AYON-NUNEZ
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                 ) No. 1:16-cr-00130-DAD-BAM
12                                              )
                     Plaintiff,                 )
13                                              ) SEALING ORDER
            vs.                                 )
14                                              ) JUDGE: Hon. Dale A. Drozd
15    ALFONSO AYON-NUNEZ,                       )
                                                )
16                  Defendant-Movant.           )
                                                )
17                                              )
18           IT IS HEREBY ORDERED that the Request to Seal Exhibit C to Defendant-Movant’s
19   Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate
20   Release) be granted so that medical information is not available on the public docket. The Request
21   and its Exhibit C are to be provided to the Court and Assistant United States Attorney Kimberly
22   A. Sanchez.
23          These documents shall remain under seal until further Order of the Court.
24
     IT IS SO ORDERED.
25
26      Dated:     October 2, 2020
                                                      UNITED STATES DISTRICT JUDGE
27
28


      Ayon-Nunez: Proposed Sealing Order
